13‐4604‐pr 
     Davis v. Florence 
      
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 9th day of April, two thousand fifteen. 
 4    
 5          PRESENT:  DENNIS JACOBS, 
 6                           RAYMOND J. LOHIER, JR., 
 7                                   Circuit Judges, 
 8                           GARY L. SHARPE, 
 9                                   Chief District Judge.*            
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          SAMUEL DAVIS, 
13           
14                                           Plaintiff‐Appellant, 
15                                    
16                                   v.                                         No. 13‐4604‐pr 
17    
18          FLORENCE, SERGEANT (NURSE), GENEVIENE 
19          SWITZ, (P.A), WLADYSLAW SIDOROWICZ, 
20          (DOCTOR), JAMES WALSR, 
21          (SUPERINTENDENT), PATRICK GRIPPIN, 
22          (DEPT OF SECURITY), NORMAN BEZIO, 


     * The Honorable Gary L. Sharpe, Chief Judge of the United States District Court 
     for the Northern District of New York, sitting by designation. 
 1         (DIRECTOR OF SPECIAL HOUSING), BRIAN 
 2         FISCHER, (COMMISIONER), BELINDA 
 3         MCKENNY, (I.R.C.), KAREN BELLAMY, 
 4         (DIRECTOR OF GRIEVANCE), M. LAKE, 
 5         (COUNSELOR), PAUL MACE, (SERGEANT), D. 
 6         LONG, JOSEPH MAXWELL, (LIEUTENANT), 
 7         OFFICER ARMSTRONG, MICHAEL 
 8         MAKOWSKI, (OFFICER), E. PUERSCHNER, 
 9         (OFFICER), 
10          
11                                          Defendants‐Appellees. 
12         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
13          
14         FOR APPELLANT:                   SAMANTHA FASANELLO, ROBERT WARD (Jonathan 
15                                          Romberg, on the brief), Seton Hall University 
16                                          School of Law Center for Social Justice, Newark, 
17                                          NJ.   
18          
19                                          MILTON ZELERMYER (Seymour W. James, Jr., John 
20                                          Boston, on the brief), The Legal Aid Society, New 
21                                          York, NY.  
22                                            
23         FOR APPELLEES:                   DAVID LAWRENCE III (Barbara D. Underwood, 
24                                          Michael S. Belohlavek, on the brief), for Eric T. 
25                                          Schneiderman, Attorney General of the State of 
26                                          New York, New York, NY. 
27    
28         Appeal from a judgment of the United States District Court for the 
29   Southern District of New York (Alvin K. Hellerstein, Judge). 
30         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
31   AND DECREED that the judgment of the District Court is AFFIRMED IN PART 
32   and VACATED IN PART and the case is REMANDED for further proceedings 
33   consistent with this order. 
34         Samuel Davis appeals from the District Court’s grant of summary 
35   judgment dismissing his claims under 42 U.S.C. § 1983, as well as pendent state 

                                                2
 1   law claims, against various employees and officials at Sullivan Correctional 
 2   Facility (“Sullivan”).  We assume the parties’ familiarity with the facts and record 
 3   of the prior proceedings, to which we refer only as necessary to explain our 
 4   decision to affirm in part, vacate in part, and remand. 
 5         To make out a claim of retaliation under the First Amendment, an inmate 
 6   must establish “(1) that the speech or conduct at issue was protected, (2) that the 
 7   defendant took adverse action against the [inmate], and (3) that there was a 
 8   causal connection between the protected [conduct] and the adverse action.”  
 9   Holland v. Goord, 758 F.3d 215, 225 (2d Cir. 2014) (second alteration in original) 
10   (quotation marks omitted).   
11         Davis’s first retaliation claim is that the defendants placed him in 
12   Sullivan’s Special Housing Unit (“SHU”) and subjected him to strip frisks for 
13   filing numerous grievances against them.  A motions panel of this Court 
14   previously dismissed the appeal of this claim as lacking any arguable basis in 
15   law or fact.  There is no compelling reason to revisit that prior ruling.  See Shomo 
16   v. City of New York, 579 F.3d 176, 186 (2d Cir. 2009) (declining to revisit a prior 
17   ruling by a motions panel affirming a grant of summary judgment “absent 
18   cogent or compelling reasons” (quotation marks omitted)).   
19         Second, Davis claims that a physician’s assistant at Sullivan retaliated 
20   against him for filing a grievance against her by refusing to provide Davis more 
21   aspirin and instructing Davis’s nurse to do the same.  Even if the temporary 
22   discontinuation of aspirin were deemed an “adverse action,” there is no evidence 
23   from which a factfinder could reasonably draw a “causal connection between the 
24   protected [conduct] and the adverse action.”  Holland, 758 F.3d at 225 (alteration 
25   in original) (quotation marks omitted).  In the context of prisoner retaliation 
26   claims, we have required evidence beyond temporal proximity between the 
                                               3
 1   protected activity and the adverse action before allowing a prisoner to proceed to 
 2   trial on such a claim.  See Colon v. Coughlin, 58 F.3d 865, 872‐73 (2d Cir. 1995).  
 3   Here temporal proximity “represented the sum total” of Davis’s proof, id. at 873 
 4   – he has produced no other evidence establishing a causal connection.  We 
 5   therefore affirm the dismissal of the second retaliation claim. 
 6         Davis’s claim of deliberate indifference in violation of the Eighth 
 7   Amendment was also properly dismissed.  To prevail on such a claim based on 
 8   prison medical care, an inmate must demonstrate that prison officials “acted 
 9   with deliberate indifference to [his] serious medical needs.”  Hernandez v. 
10   Keane, 341 F.3d 137, 144 (2d Cir. 2003) (quotation marks omitted).  Assuming 
11   without deciding that Davis demonstrated a “serious medical need,” we agree 
12   that he failed to show deliberate indifference to those needs.  To the contrary, the 
13   evidence shows that prison staff were attentive to Davis’s health issues and that 
14   Davis often rejected medical treatment and failed to follow the physical therapy 
15   regimen prescribed for him.   
16         We also affirm the dismissal of Davis’s Fourth Amendment claim.  “[A] 
17   regulation impinging on an inmate’s constitutional rights must be upheld if it is 
18   reasonably related to legitimate penological interests.”  Florence v. Bd. of Chosen 
19   Freeholders, 132 S. Ct. 1510, 1515 (2012) (quotation marks omitted).  On this 
20   record, the defendants showed that their practice of having a supervisory officer 
21   present during strip frisks and recording strip frisks via wall‐mounted video 
22   camera is reasonably related to the legitimate interests in both inmate and staff 
23   security at Sullivan.  On appeal, Davis mounts a facial challenge and argues that 
24   the performance of strip frisks upon admission to the SHU and absent 
25   individualized reasonable suspicion that an inmate is concealing contraband 
26   violates the Fourth Amendment.  Because this argument presents constitutional 
                                               4
 1   issues, we have searched the record to assure that it was properly preserved 
 2   below.  We conclude that Davis forfeited this argument because his complaint 
 3   and his arguments at the summary judgment stage (even when construed 
 4   liberally) challenged only the presence of supervisory officers and the video 
 5   recording of strip frisks, not the strip frisks themselves.   
 6         In granting summary judgment, the District Court neglected to address 
 7   Davis’s pendent state law claims and due process claim relating to his 
 8   administrative segregation reviews.  Accordingly, we vacate the judgment of the 
 9   District Court with respect to those claims for the District Court on remand to 
10   consider them in the first instance.  See Bano v. Union Carbide Corp., 273 F.3d 
11   120, 132‐33 (2d Cir. 2001). 
12         We have considered Davis’s remaining arguments and conclude that they 
13   are without merit.  For the foregoing reasons, the judgment of the District Court 
14   is AFFIRMED IN PART and VACATED IN PART, and the case is REMANDED 
15   for further proceedings consistent with this order.   
16                                            FOR THE COURT: 
17                                            Catherine O’Hagan Wolfe, Clerk of Court  




                                                5